Citation Nr: 0608744	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-21 580	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an effective date prior to December 4, 
1998, for the grant of a 70 percent rating for dysthymic 
disorder. 

2. Entitlement to an effective date prior to December 4, 
1998, for the award of a total disability rating based on 
individual unemployability.

3. Entitlement to a rating in excess of 70 percent for 
dysthymic disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 1998 and October 2002 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

According to the death certificate, the veteran died on April 
[redacted], 2005, while his appeal was pending before the Board and 
before the Board had decided the appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the veteran died during the pendency of the appeal. 
As a matter of law, the veteran's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  For this 
reason, appeal is dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 

                                                                     
(The ORDER follows on the next page.)




ORDER

The appeal is dismissed.




		
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


